—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered February 1, 1996, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s denial of his application for an accident disability retirement pension, and dismissed the petition, unanimously affirmed, without costs.
*253Upon review of the record, we agree with the IAS Court that it cannot be found, as a matter of law, that, contrary to respondents’ conclusion, petitioner suffers from a disabling condition that was the natural and proximate result of his service-related accident (Matter of Canfora v Board of Trustees, 60 NY2d 347, 352). Nor does the record support petitioner’s claim that respondents failed to consider the issue of causation. The Medical Board consistently commented on the minimal trauma reported in the first EMS report and on the negative results of the EEGs, MRI and CT scan, and stated that petitioner’s symptoms were "markedly out of proportion to the evidence of trauma”, an implicit finding that petitioner’s disabling psychological condition was not related to the accident. While the evidence ruled on by the Board was minimal, we are constrained to accept its findings. Concur—Ellerin, J. P., Rubin, Williams and Tom, JJ.